Name: Decision of the EEA Joint Committee No 138/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: animal product;  trade;  processed agricultural produce;  tariff policy;  foodstuff
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(13)Decision of the EEA Joint Committee No 138/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0026 - 0027Decision of the EEA Joint CommitteeNo 138/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 1999/52/EC of 8 January 1999 amending Decision 97/252/EC drawing up provisional lists of third-country establishments from which Member States are to authorise imports of milk and milk-based products for human consumption(2), is to be incorporated into the Agreement.(3) Commission Decision 1999/62/EC of 21 December 1998 amending Decision 97/222/EC laying down the list of third countries from which the Member States authorise importation of meat products(3), is to be incorporated into the Agreement.(4) Commission Decision 1999/85/EC of 1 February 1999 amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community(4), is to be incorporated into the Agreement.(5) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 156 (Commission Decision 97/252/EC) in Part 8.2 of Chapter I of Annex I to the Agreement:"- 399 D 0052: Commission Decision 1999/52/EC (OJ L 17, 22.1.1999, p. 51)."Article 2The following indent shall be added in point 154 (Commission Decision 97/222/EC) in Part 8.2 of Chapter I of Annex I to the Agreement:"- 399 D 0062: Commission Decision 1999/62/EC (OJ L 20, 27.1.1999, p. 54)."Article 3The following indent shall be added in point 19 (Commission Decision 87/257/EEC) in Part 8.3.1 of Chapter I of Annex I to the Agreement:"- 399 D 0085: Commission Decision 1999/85/EC (OJ L 27, 2.2.1999, p. 32)."Article 4The texts of Decisions 1999/52/EC, 1999/62/EC and 1999/85/EC in the Norwegian language, which are annexed to the Norwegian language version of this Decision, are authentic.Article 5This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 6This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 17, 22.1.1999, p. 51.(3) OJ L 20, 27.1.1999, p. 54.(4) OJ L 27, 2.2.1999, p. 32.